Citation Nr: 0840365	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of left wrist fracture, with non-union, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
neurological complications, left wrist, status-post failed 
cubital and Guyon's canal release, currently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
left elbow strain, evaluated as 20 percent disabling prior to 
May 10, 2006, 40 percent disabling as of May 10, 2006, and 50 
percent disabling as of August 8, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from March 1974 to 
August 1976.

This appeal arises from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In July 2008, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an increased rating for service-
connected left elbow strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of May 10, 2006, service connection is in effect for: 
left wrist fracture, with non-union, evaluated as 30 percent 
disabling, neurological complications, left wrist, status-
post failed cubital and Guyon's canal release, evaluated as 
30 percent disabling, and left elbow strain, evaluated as 40 
percent disabling; the veteran's combined evaluation for his 
left upper extremity disabilities was 71 percent.  

2.  As of May 10, 2006, the combined rating assigned for the 
veteran's service-connected left upper extremity disabilities 
exceeds the maximum evaluation for an amputation of the minor 
arm below the insertion of the deltoid; factors warranting 
extraschedular consideration have not been shown.  

3.  Prior to May 10, 2006, the veteran's service-connected 
left wrist fracture, with non-union, is shown to be 
productive of complaints of pain, numbness, and weakened grip 
strength; but not a nonunion of the radius and ulna with 
false flail joint.  

4.  Prior to May 10, 2006, the veteran's service-connected 
neurological complications, left wrist, status-post failed 
cubital and Guyon's canal release, is shown to be productive 
of complaints of pain, numbness, and weakened grip strength; 
but not complete paralysis of the ulnar nerve.  


CONCLUSION OF LAW

1.  As of May 10, 2006, an increased rating for the veteran's 
service-connected left upper extremity disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 
4.25, 4.71a, 4.86, 4.124a, Diagnostic Codes 5211, 8516 
(2008).  

2.  Prior to May 10, 2006, the criteria for a rating in 
excess of 30 percent for service-connected left wrist 
fracture, with non-union, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5211 (2008).  

3.  Prior to May 10, 2006, the criteria for a rating in 
excess of 30 percent for service-connected neurological 
complications, left wrist, status-post failed cubital and 
Guyon's canal release, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Code 8516 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to increased ratings 
for service-connected residuals of left wrist fracture, with 
non-union, currently evaluated as 30 percent disabling, and 
service-connected neurological complications, left wrist, 
status-post failed cubital and Guyon's canal release, 
currently evaluated as 30 percent disabling.  

The Board notes that subsequent to the most recent 
Supplemental Statement of the Case, dated in July 2007, 
additional evidence was received.  In September 2008, the 
veteran submitted a waiver of RO review of this evidence.  
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2008).  

In November 1998, the RO granted service connection for 
residuals of a left wrist fracture, evaluated as 10 percent 
disabling.  In Mary 2001, the RO increased the veteran's 
rating to 30 percent.  In April 2002, the RO granted service 
connection for neurological complications, left wrist, 
status-post failed cubital and Guyon's canal release, 
evaluated as 30 percent disabling.  None of these rating 
decisions were appealed, and they therefore became final.  
See 38 U.S.C.A. § 7105(c)( West 2002).  

It appears that in January 2004, treatment reports were 
received that were deemed sufficient to raise claims for 
increased ratings.  See 38 C.F.R. § 3.157 (2008).  In April 
2004, the RO denied the claims.  The veteran has appealed.  

Service connection is currently in effect for: left wrist 
fracture, with non-union, evaluated as 30 percent disabling 
(with an effective date in September 2001 for the 30 percent 
rating), neurological complications, left wrist, status-post 
failed cubital and Guyon's canal release, evaluated as 30 
percent disabling (with an effective date of September 2000 
for the 30 percent rating), and left elbow strain, evaluated 
as 20 percent disabling (with an effective date in October 
2002), as 30 percent disabling (with an effective dated of 
May 10, 2006), and as 50 percent disabling (with an effective 
date in August 2007).  

Amputation of the minor arm at insertion below the deltoid 
warrants a 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5122 (2008).   

Given the ratings noted above, for the period beginning May 
10, 2006, the veteran's combined rating for his left upper 
extremity disabilities is 71 percent.  See 38 C.F.R. § 4.25.  
Under 38 C.F.R. § 4.25, this combined value is to be 
converted to the nearest degree divisible by ten, which in 
this case is 70 percent.  Therefore, as of May 10, 2006, any 
additional disability rating or any higher increased rating 
for the disabilities in issue would be a violation of the 
"amputation rule," and would violate VA regulations.  
38 C.F.R. § 4.68.  Simply stated, the Board can not award the 
veteran more compensation for the arm then they would for a 
veteran without an arm.

In this regard, as the veteran is receiving the maximum 
rating possible for his left arm disabilities as of May 10, 
2006, the RO's December 2007 rating decision (which increased 
the veteran's rating for his service-connected left elbow 
strain to 50 percent) with an effective date of August 8, 
2007, appears to be inconsistent with 38 C.F.R. § 4.68.  In 
any event, consideration of 38 C.F.R. §§ 4.40 and 4.45 is 
unnecessary.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  Thus, the Board has 
reviewed the entirety of the disability picture, but finds 
that, for the period beginning May 10, 2006, it is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  Although the 
veteran has alleged that his left wrist symptoms cause him to 
miss a great deal of work, a disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Here, the veteran is 
shown to have significant postoperative left wrist 
conditions.  VA and non-VA reports, dated between 2006 and 
2007, note complaints that include left wrist pain, and use 
of a brace.  A September 2006 report from T.A.V., M.D., notes 
that the veteran has "excellent motion of the wrist and 
hand."  A September 2006 VA examination report shows that 
the veteran claimed to have missed 30 days of work in the 
past year due to his left upper extremity symptoms, and that 
he could not do anything requiring manual dexterity in his 
left hand; however, he has not submitted any employment 
evidence in support of his claims.  On examination, the left 
wrist had dorsiflexion from 0 to 10 degrees, palmar flexion 
from 0 to 10 degrees, radial deviation from 0 to 10 degrees, 
and ulnar deviation from 0 to 15 degrees.  The examiner 
stated that there was no reduced range of motion or joint 
function following repetition due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  In summary, 
neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected left wrist 
disabilities is demonstrated, nor is there any other evidence 
that these conditions involve such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  For this reason, the Board finds 
no basis to refer this case for consideration of an 
extraschedular rating.  

However, as previously stated, it appears that the veteran's 
claim was filed in January 2004.  See private treatment 
records, received in January 2004; 38 C.F.R. § 3.157.  
Therefore, for the period prior to May 10, 2006, the 
possibility of increased ratings are not precluded by 
38 C.F.R. § 4.68.  The Board will therefore analyze the 
evidence to determine whether increased ratings are warranted 
prior to May 10, 2006.  

With regard to the history of the disability at issue, see 38 
C.F.R. § 4.1 (2008), the veteran's service medical records 
indicate that he had a preservice non-union fracture to the 
distal ulna that was aggravated by two inservice falls.  In 
January 1976, he underwent a resection of the distal left 
ulna.  The next relevant treatment reports are dated over 20 
years later, in 1997.  Specifically, private treatment 
reports show that the veteran complained of left wrist pain.  
In 2000, he underwent another resection of the distal left 
ulna.  That same year, VA X-rays were noted to show 
degenerative changes in the radiocarpal joint.  His symptoms 
were unresolved, and in 2001 he underwent a Darrach 
procedure/cubital tunnel and Guyon's canal release.  However, 
he continued to complain of left wrist symptoms, and in 2001, 
electromyogram (EMG) tests were interpreted to show ulnar 
nerve neuropathy at the wrist and elbow.  He received 
treatment for ongoing complaints of pain, numbness, and 
weakness, and he was subsequently noted to have median nerve 
compression and carpal tunnel syndrome.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

In its April 2004 rating decision, the RO evaluated the 
veteran's left wrist fracture, with non-union, under 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5211.  See 38 
C.F.R. § 4.27 (2008) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  However, in a relatively recent case, 
the U.S. Court of Appeals for Veterans Claims held that 
hyphenated codes are only appropriate for diseases, and that 
they are inappropriate for injuries.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).  

In this case, DC 5299 represents a disability of the 
musculoskeletal system, and DC 5211 represents an impairment 
of the ulna.  Under the circumstances in this case, the use 
of the hyphenated code did not result in any prejudice to the 
veteran.  

The Board notes that the veteran's left upper extremity is 
shown to be his minor (non-dominant) upper extremity.  See 
e.g., September 2006 VA examination report.  

Under Diagnostic Code 5211 (impairment of the ulna), a rating 
of 30 percent is warranted where there is nonunion of the 
(minor) ulna in the upper half, with false movement, with 
loss of bone substance (1 inch) (2.5 cms.) or more and marked 
deformity.  The 30 percent rating is the maximum rating 
provided for under DC 5211.  

As for the possibility of a higher rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), under 38 C.F.R. § 4.71a, DC 5210, a 40 percent rating 
is warranted for the minor extremity with, "Radius and ulna, 
nonunion of, with false flail joint."    

In this case, the medical evidence consists of VA and non-VA 
reports, which show ongoing treatment for complaints of left 
wrist symptoms.  However, none of the evidence shows that the 
veteran has a nonunion with false flail joint.  The Board 
therefore finds that, prior to May 10, 2006, the criteria for 
a rating in excess of 30 percent under DC 5210 have not been 
met, the preponderance of the evidence is against the claim, 
and that the claim must be denied.  

With regard to the claim for an increased rating for service-
connected neurological complications, left wrist, status-post 
failed cubital and Guyon's canal release, the RO has 
evaluated this disability under 38 C.F.R. § 4.124a, DC 8516 
(paralysis of the ulnar nerve).  

Disability ratings for diseases peripheral nerve injuries are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120.  

The criteria for evaluating the severity or impairment of the 
ulnar nerve is set forth under Diagnostic Codes 8516, 8616, 
and 8716.  Under DC 8516, a 30 percent rating is warranted 
for severe incomplete paralysis of the ulnar nerve in the 
minor extremity.  A 50 percent rating requires complete 
paralysis of the ulnar nerve in the minor extremity, which is 
defined as being manifested by the "griffin claw" deformity 
due to flexor contraction of the ring and little fingers, 
very marked atrophy in the dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers, inability to spread the fingers (or reverse), 
inability to adduct the thumb; and weakened flexion of the 
wrist.  38 C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 8616 
and 8716 address the criteria for evaluating neuritis and 
neuralgia of the ulnar nerve, respectively.  The criteria are 
consistent with the criteria for evaluating degrees of 
paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8515, 
8615, 8715 (2008).  

The medical evidence consists of VA and non-VA reports.  
Reports from T.A.V., M.D., dated between 2003 and 2007, show 
the following: the veteran repeatedly complained of wrist 
pain and tendernesss; he received a number of injections for 
elbow and/or shoulder pain; he had no numbness or tingling 
(June and September of 2005); he had an "excellent" range 
of motion in the wrist (January 2006); there was weakness in 
left hand grip strength as compared to the right hand, with 
mild left carpal tunnel syndrome, good range of motion in the 
wrist and hand (several findings in 2003).  See also July 
2003 report from J.J.K.L., M.D. (noting decreased hand grasp, 
left upper extremity weakness, and left ulnar neuropathy).  A 
September 2006 report notes complaints of left wrist and left 
elbow pain, and states, "He has excellent motion to the 
wrist and hand."  A October 2007 report also notes 
complaints of left wrist and elbow pain, and states that he 
had, "good strength versus resistance."  

VA examination reports, dated in August and September of 
2003, note the following: the veteran has a well-healed scar 
on the left wrist; there was dorsiflexion from 0 to 24 
degrees, palmar flexion from 0 to 35 degrees, wrist radial 
deviation from 0 to seven degrees, and ulnar deviation from 0 
to 22 degrees; there was hypesthesia at the posterior left 
forearm; there was left hand weakness.  The relevant 
diagnoses were residuals of fracture, left wrist, and 
neuralgia, left ulnar nerve, status post left ulnar nerve 
transposition.  Work leave requests, dated in 2003, indicate 
that the veteran was unable to work for about seven days due 
to left upper extremity symptoms.  A VA progress note, dated 
in February 2006, notes that he "exercises regularly."  A 
VA report, dated in August 2007, shows that the veteran 
asserted that he wanted his arm amputated due to elbow pain; 
this report contains no findings pertaining to the left 
wrist.  

After a review of the evidence, the Board finds that the 
veteran's neurological complications, left wrist, status-post 
failed cubital and Guyon's canal release, is not shown to 
have been manifested by complete paralysis such that a higher 
evaluation is warranted under DC 8516.  The veteran has 
received ongoing treatment for left wrist symptoms, to 
include pain, and his treatment has included injections.  He 
also appears to have limited motion, some decreased grip 
strength, and to use a brace.  However, the findings are 
insufficient to show that the veteran's disability is 
productive of complete paralysis of the ulnar nerve.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's neurological 
complications, left wrist, status-post failed cubital and 
Guyon's canal release, is manifested by symptomatology that 
more nearly approximates the criteria for an evaluation of 50 
percent under DC 8516, and that the preponderance of the 
evidence is against an increased rating.  

The Board also concludes that the evidence does not 
demonstrate that the veteran's condition is manifested by 
complete neuritis, or neuralgia, such that an increased 
rating is warranted under DC's 8616 or 8716.  Specifically, 
given the aforementioned medical evidence, to include the 
findings (or lack thereof) as to muscle atrophy, strength, 
sensation, and limitation of range of motion, the Board finds 
that it is not shown that the veteran's neurological 
complications, left wrist, status-post failed cubital and 
Guyon's canal release, is manifested by severe incomplete 
neuritis, or neuralgia of the ulnar nerve, as contemplated by 
these diagnostic codes.  Accordingly, the criteria for a 
rating in excess of 30 percent have not been met under DC's 
8616 or DC 8716.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, for 
the period prior to May 10, 2006, the Board does not find 
evidence that the veteran's left upper extremity disability 
evaluations should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the veteran filed the claim 
to the present supports the conclusion that the veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.  The Board therefore finds 
that the evidence is insufficient to show that the veteran 
had a worsening of his service-connected residuals of left 
wrist fracture, with non-union, or his service-connected 
neurological complications, left wrist, status-post failed 
cubital and Guyon's canal release, such that a rating in 
excess of 30 percent is warranted.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in July 2006, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  

The July 2006 VCAA notice did not comply with the requirement 
that the notice must precede the adjudication.  However, any 
defect with respect to the timing of the VCAA notice in this 
case was nonprejudicial.  There is no indication that the 
outcomes of the claims have been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a videoconference 
hearing in July 2008.  After issuing the letter discussed 
above, the RO reconsidered the appellant's claim, as 
evidenced by the July 2007 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  For these reasons, the timing of the 
VCAA notice was not prejudicial.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006 and May 2008.  However, and in any 
event, as the claims have been denied, any questions as to 
the disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The VCAA notice did not discuss the criteria for increased 
ratings, thus, the VCAA duty to notify has not been satisfied 
with respect to VA's duty to notify her of the information 
and evidence necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.; Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, a review of the transcript of the 
appellant's hearing, held in July 2008, shows that this 
hearing was held subsequent to the May 2006 Statement of the 
Case, and the July 2007 Supplemental Statement of the Case, 
both of which listed the relevant criteria for increased 
ratings.  This transcript indicates actual knowledge of the 
issues on appeal, the right to submit additional evidence, 
and of the availability of additional process.  As both 
actual knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant evidence.  
Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded 
examinations.  The Board further notes that in submissions, 
received in July and September of 2007, the veteran indicated 
that he had no additional evidence to submit.  

These claims must be denied at this time.  Simply stated, the 
Board finds that the service and post-service medical record 
provides evidence against these claims.  Therefore, there is 
sufficient competent medical evidence on file for the VA to 
make a decision on the claims.  The Board therefore concludes 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  





ORDER

A rating in excess of 30 percent for service-connected 
residuals of left wrist fracture, with non-union, is denied.  

A rating in excess of 30 percent for service-connected 
neurological complications, left wrist, status-post failed 
cubital and Guyon's canal release, is denied.  


REMAND

In a December 2006 rating decision, the RO granted the 
veteran's claim for an increased rating for service-connected 
left elbow strain, evaluated as 20 percent disabling, to the 
extent that it assigned a 40 percent rating, with an 
effective date of May 10, 2006.  In January 2007, the veteran 
filed a timely notice of disagreement (NOD).  Because a 
timely NOD was filed, the RO must provide the veteran with a 
Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board further notes that in a December 
2007 rating decision, the RO further increased the veteran's 
rating for his service-connected left elbow strain to 50 
percent, with an effective date of August 8, 2007.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with 
respect to the issue of entitlement to an 
increased rating for service-connected 
left elbow strain, evaluated as 20 
percent disabling prior to May 10, 2006, 
as 40 percent disabling as of May 10, 
2006, and as 50 percent disabling as of 
August 8, 2007. The RO should review the 
Board's decision in this case.  The 
veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


